HALL, Judge.
The appellant, Melvin Thomas Cintron Cora, files a motion to correct illegal sentence. He contends the trial court erred in *1180sentencing him to minimum-mandatory prison terms, where the information showed he did not possess a firearm and where the trial court made no finding of or factual recitation showing possession of a firearm. Cora’s motion was summarily denied by the trial court.
In the present case, Cora has sufficiently alleged prejudice. Because the trial court did not reach the merits of Cora’s motion and since we cannot determine from the appellate record whether Cora’s claim can be refuted, we remand to the circuit court to determine whether section 775.087(2), Florida Statutes (1991), was properly involved in this case. Poiteer v. State, 627 So.2d 526 (Fla. 2d DCA 1993).
Reversed and remanded with directions.
SCHOONOVER, A.C.J., and BLUE, J., concur.